DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. 
With regards to the 101 rejection applicants argue it is eligible in view of processing being included in the base claims. However, this is not persuasive. Including the controller does remove them from being an abstract idea. Thus, the claims recited are still deemed ineligible as discussed further in the rejection below. 
With regards to the previous 112b rejections, the previous 112b rejections have been withdrawn. 
With regards to applicants 103 arguments, applicants argue Miy fails to disclose the amended portion of the independent claims. Specifically, Applicants argue “Miyamura instead merely displays medical parameters since such information may be needed by clinicians in a hospital environment. Miyamura does not contemplate providing an indication as to whether a wearer is healthy or sick because such information may not be useful in a clinical setting rather than in public generally.” 
However, Examiner disagrees with this statement and there are multiple reasons why this argument is not persuasive. 
First, in response to applicant's argument quoted above, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicants appear to arguing against the purpose of use, the claims are directed to a device(s) and the prior art structure is capable of performing the intended use. 
Second, to the extent Applicants are arguing that “medical parameters” are not health information or indicate a health status of a user, Examiner disagrees. Determining the vital signs such as HR/SpO2/Body Temp etc. from received data is determining health information, as those readings are within the BRI of health information. Furthermore, each of those vital signs by themselves also represents a status of user, as they are “indicative” of “whether the wearer is at least healthy or sick”. For example, if a user has a heart rate (HR) over 100, i.e. tachycardic, that is indicative of them not being healthy; similarly if the HR is zero the person is either not alive or needs to be resuscitated immediately. The same is true for each of the vital sign values they are each “indicative” of the health state of the user, hence the term “vital signs”. 
Examiner notes that applicants state “held by a patient while only in a hospital” however that is not what the reference says, it says “mainly” thus while that may be the majority of the use it does not exclude doing so outside of a hospital. Regardless, the term “publicly” is relative and a 112b has been added. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  in claims 1/14 “publicly” is misspelled “publically.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112a
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “wherein the health status of the wearer additionally is indicative as to whether the wearer is at least one of immune, asymptomatic, or has an unknown state.” Claim 1 recites “use at least one of the health information or the measured health data to determine a health status of the wearer”. However, the specification does not provide adequate support of how this is done. The specification only mentions “asymptomatic” in [0045] and it merely recites the badge indicates the state, not how the determination is made. Likewise for “immune” and “unknown” it merely states the “a health status may be information regarding the state of the wearer, e.g., a sick state, a healthy state, an immune state, or an unknown state.”. How immunity or unknown state are determined is never explained. 
Per MPEP 2161.01 "It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015)" and "Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. ".

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “publicly” in claims 1/14 (and by extensions their dependents) is a relative term which renders the claim indefinite. The term “publicly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term could be interpreted as merely displaying information to someone other than the user, the term could be a limitation on where the user is (ie at home vs. at a public beach), some combination of both or some entirely different limitation. Examiner notes that “publicly” displaying can also be interpreted as an intended use of the device. For the above reasons it’s unclear of what the metes and bounds of the claim are and the claim is indefinite.

Claim 7 recites “immune, asymptomatic,” however these are relative to particular conditions. For example, some readings may be asymptomatic for one condition while they symptomatic for another.  Thus it’s unclear what is necessary to show that the user is asymptomatic or immune, as it’s unclear what they are asymptomatic or immune from. For the above reasons the claim does not clearly define the metes and bounds of the claim and the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data and determining information and status from the data.
The limitations of “determine” a health information and health status, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, determine health information includes performing a basic calculation, using division, to determine a HR from R-peaks of an ECG and also using that as a status; or for status using HR to simply compare to known levels of risk such as bradycardia (<60 BPM) and tachycardia (>100 BPM) in the context of this claim encompasses the user manually using pen a paper performing basic mathematical functions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering and displaying. The limitations of sensors “receive” data is pre-solution activity of mere data gathering, and the “displaying” is merely post solution activity of displaying a determination. The processor (ie “processor” or “computer processor”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform “determination” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement sensors including skin temp sensor, storage, receiver and/or transmitter/transceiver, processors and device mounts are well known in the art and can be found in: 1) Miy (cited below) see Fig. 1; 2) Toth (cited below) see [0159]-[0160], [0241], [0355], [0357] and [0428]; 3) Apple tablets (GSM Arena, Apple iPad Pro 12.9 (2020), https://www.gsmarena.com/apple_ipad_pro_12_9_(2020)-10136.php, available 3/19/21, viewed on 5/20/21) and iPhones (GSM Arena, Apple iPhone 11 Pro, https://www.gsmarena.com/apple_iphone_11_pro-9847.php, available 9/20/2019, viewed 5/20/2021); 4) US 20040015058 to Besson see Fig. 1; 5) Wel (cited below) see Figs. 1-2. Specifically for the skin temperature sensor see Paq (recited below) see [0051] and [0009] which recites various “common” ways of taking temperature of the skin; 6) Besson (cited below) see [0051] and [0076]; 7) Kris see discussion reciting mountings to clothing including “Smartphone holsters and belt clips are a dime a dozen these days . . . the usual (and unsightly) pouches, hooks and armbands”.
Therefore, the claims considered in combination/as a whole is are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-4, 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamura (Takahiro Miyamura et al., US 20160302741) hereinafter Miy in view of Kritsonis (Ted Kristsonis, Hands-on: Clipless, Digital Trends Mobile, https://www.digitaltrends.com/mobile/hands-clipless/, 11/24/14, viewed on 1/10/22) hereinafter Kris or, in the alternative under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris in further view of Soli (Christopher D. Soli et al., US 20150347711) hereinafter Sol.
 Regarding claim 1, an interpretation of Miy discloses a device for publicly displaying health information of a wearer (see cited elements below), the device comprising: 
a receiver to receive ([0020] including “The medical telemeter 10 acquires vital signs signals from various sensors which are attached to the patient” and [0021]-[0023]), from a separate sensor device, measured health data of the wearer ([0020] including “The medical telemeter 10 acquires vital signs signals from various sensors which are attached to the patient”, [0022] including “The measuring section 110 is electrically connected to electrodes and transducers which are attached to the patient, and acquires vital signs signals.” see also [0043]-[0045]); 
a controller (110/150 Fig. 1, [0021]-[0022], [0025]-[0026]) configured to: 
determine health information using the measured health data as one or more health parameters of the wearer ([0019], [0022] including “performs signal processing (noise filtering, amplification, and the like) on the vital signs signals to calculate measurement values and waveforms of the vital signs parameters.”), and 
use at least one of the health information or the measured health data to determine a health status of the wearer, the health status indicative as to whether the wearer is at least healthy or sick ([0019], [0022], [0053] including ”The controller 150 determines normality/abnormality with respect to the state of each vital signs parameter.”, [0054] including “The controller 150 generates the second screen containing information of the vital signs parameter which is abnormal, and related vital signs parameter information, and causes the second screen to be displayed on the touch panel 190 (displaying section 160).”; The health status can be interpreted as the health information of the vital sign as discussed in the arguments section, as the status of a vital sign is indicative of users health. Furthermore, the reference also recites determining abnormality and switching to display information of such abnormality which is also a health state indicative of users state);
a storage unit (140 Fig. 1, [0021] and [0025]) configured to store the health information and the health status of the wearer ([0021] and [0025]);
a display device (160 Fig. 1 and/or 190 Fig. 2A, [0021], [0027] and [0030]-[0032]) configured to convey the health information and the health status in a manner that is visible to other persons located within a viewable range ([0021], [0027], [0032], [0053]-[0054]; “visible to the other persons” is a use of the device a display is a display who is viewing it is an intended use of the device which the structural elements are capable of performing),
wherein the controller coupled to the storage unit, the display device and the receiver (Fig. 1, [0021] and [0025]), and 
wherein the controller configured to cause the health information and the health status of the wearer to be displayed on the display device visible to the other persons ([0021], [0027], [0032], [0053]-[0054]; The controller processes the data and causes it to be displayed on the display device. With regards to “visible to the other persons” it is a use of the device a display is a display who is viewing it is an intended use of the device which the structural elements are capable of performing), and to initiate a communication to wirelessly transmit the health information of the wearer to another device (120 Fig. 1, [0020] including “The medical telemeter 10 transmits and receives data to and from a central monitor which is not shown, by means of wireless communication.” and [0023]).

An interpretation of Miy may not explicitly disclose an attachment mechanism to secure the device to clothing of the wearer. If the “visible to others” is deemed more than an intended use then in the alternative see Kris below.
However, in the same field of endeavor (mobile processing devices), Kris teaches an attachment mechanism to secure the device to clothing of the wearer (“How clipless works” video, “No pockets, no problem” and “Keeping it close” portions including “We tried it with a pair of jeans, a blazer, dress pants, dress shirt”, Figures). Kris also discloses the mount attaching to a mobile device to the cloths in such a way that the screen faces away from the users person/cloths such that “other persons” can see the display (see the figures of the mobile device mounted on pants, the “Hello my name is Digital Trends” (pasted in below) and the respective discussion in the article; Examiner notes that a hello my name is tag screen is meant to face the general public thus it shows the mounting with a mobile device facing the general public).

    PNG
    media_image1.png
    428
    631
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    605
    908
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy with a mobile measurement analysis device connected to sensors and a network to include the mobile device attachment mechanism as recited in Kris in order to mount a mobile processing device to clothing so that it can be carried with an individual in a way which is more convenient and visually appealing (see article including “The Kickstarter-funded magnetic mounting system secures your phone without the usual (and unsightly) pouches, hooks and armbands”). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; Miy recites a mobile device gathering data from sensors, processing the data and displaying/transmitting the data Kris recites a mounting system for mobile devices to attach mobile devices to clothing as well as mounting the device in such a way as to display information to others thus combining the mobile device of Miy with the mounting as recited in Kris yields the predictable result of a mobile device mounted on clothing with the display directed towards others. 

In the alternative, while Examiner maintains the health information presented by Miy is also a health state/indicative of a health state, if a health status is determined to be something not taught by Miy. Then in the alternative, Miy may not explicitly disclose determining and displaying health status information. in the same field of endeavor (medical devices), Sol teaches gathering data from a plurality of sensors ([0224], [0226] including “For example, user device 510 can be configured to receive wellness or non-wellness data from sensors 502, 504, 506, and 508. These sensors can include any type of sensor capable of obtaining wellness data, such as a biometric sensor, activity tracker, or the like.”, Fig. 5), determining health information from the data ([0252], Figs. 9-14 see also 18, 21-24,27-31; Displays determined weight, blood sugar, blood pressure etc. and displays this information), determining health status’s from the data/information ([0263]-[0267], Figs. 9-14 see also 18, 21-24,27-31; Displays and portions recite further determinations made by information including “you are underweight” 1040 Fig. 10 and “Hypertension” 1044 Fig. 12) and displaying such data on the screen of a user device including a smartphone ([0228], [0263]-[0267], Figs. 9-14 see also 18, 21-24,27-31).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of Miy to include the analysis to determine and use a health status as recited by Sol in order to track their wellness over time and allow users to store, view and share wellness data ([0003]).

 Regarding claim 3, an interpretation of Miy further discloses wherein the controller is configured to generate the health information of the wearer based on the measured health data ([0021]-[0022] and [0026]).

 Regarding claim 4, an interpretation of Miy further discloses wherein the measured health data of the wearer further includes a pulse rate of the wearer, an oxygen saturation level of the wearer, an electrocardiogram (ECG) of the wearer, a respiration rate (RR) of the wearer, or a blood pressure of the wearer ([0022] including “Here, the vital signs parameters are, for example, an electrocardiogram, the respiratory rate, the respiratory waveform, the blood pressure, the pulse rate, the pulse wave, the arterial oxygen saturation, the concentration of carbon dioxide, and the like.” and Fig. 2A).

Regarding claim 8, an interpretation of Miy further discloses wherein the display device is configured to convey the health information of the wearer by audio or visual cues including readable digits, color based visual alters, color patterns, sounds, or audio alerts ([0027] including “Measurement values (the respiratory rate and the like), biological waveforms, and the like of various vital signs parameters are displayed on the displaying section 160.” And Fig. 2A see also [0022], [0028] and [0032]).

Regarding claim 12, an interpretation of Miy further discloses wherein: the receiver is configured to receive from the sensor device multiple types of measured health data of the wearer at multiple time instances ([0022], [0029] including “operation instructions for starting and ending the measurement of various measurement parameters (for example, the body temperature, and the SpO2)”, [0053] including “The controller 150 determines normality/abnormality with respect to the state of each vital signs parameter. For example, the controller 150 determines periodically or always whether measurement values such as the pulse rate and the arterial oxygen saturation are within the respective normal ranges or not, whether electrocardiogram waveforms are normal or not, and the like.”, [0060] and Fig. 2A-2B; Miy discloses repeatedly measuring and displaying vital sign over time); the storage unit is configured to store multiple types of health information of the wearer related to the multiple types of measured health data ([0025] see also [0022] and [0083]); and the controller is configured to have the multiple types of health information of the wearer displayed on the display device at multiple time instances ([0027] including “Measurement values (the respiratory rate and the like), biological waveforms, and the like of various vital signs parameters are displayed on the displaying section 160.” And Fig. 2A see also [0022], [0028] and [0032]; Miy discloses repeatedly measuring, processing the signal and displaying vital sign over time), or to initiate the communication to wirelessly transmit the multiple types of health information of the wearer to another device ([0022]-[0023]).

Claim Rejections - 35 USC § 103
Claim 2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris as applied to claim 1 above, and further in view of Paquet (Pierre Paquet et al., US 20120029309) hereinafter Paq or, in the alternative under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris and further in view of Sol and Paq.
Regarding claim 2, an interpretation of Miy further discloses wherein the health information of the wearer includes a body temperature of the wearer determined based on the temperature of the wearer measured by the temperature sensor ([0020], [0022] and [0029] including “The user inputs operation instructions for starting and ending the measurement of various measurement parameters (for example, the body temperature, and the SpO2)”). An interpretation of Miy may not explicitly disclose temperature based on a skin temperature.
However, in the same field of endeavor (medical devices), Paq teaches temperature based on a skin temperature ([0051] including “a temperature sensing element (e.g., a thermocouple or a thermistor or resistive thermal device (RTD)) affixed, either directly or via an interposing layer, to skin of the patient 10 for measuring the patient's body temperature.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include a sensor patch with a temperature sensor like that in Paq because it allows for continuously monitoring of a patients vital signs, including temperature, with limited interference to a patients mobility or other activities ([0013]). Furthermore, it would have been obvious to have modified Miy to include a temperature based on skin temperature as recited by Paq, Miy recites gathering a body temperature and skin temperature is obvious to try as one of a limited number of ways of gathering a body temperature (oral, rectal, tympanic, skin (axillary or forehead scan)), which will render a predictable solution, a temperature, with a reasonable expectation of success, skin temperature sensors are generally known in the art.  

 Regarding claim 5, an interpretation  wherein the temperature sensor is located inside a wearer's clothing and in contact with the wearer's armpit, a part of the wearer's upper body, or a part of the wearer's lower body.
However, in the same field of endeavor (medical devices), Paq teaches wherein the temperature sensor is located inside a wearer's clothing and configured to be worn in contact with the wearer's armpit, a part of the wearer's upper body, or a part of the wearer's lower body ([0051] see also [0014] and [0035]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include a sensor patch with a temperature sensor like that in Paq because it allows for continuously monitoring of a patients vital signs, including temperature, with limited interference to a patients mobility or other activities ([0013]). Furthermore, it would have been obvious to have modified Miy to include a temperature based on skin temperature as recited by Paq, Miy recites gathering a body temperature and skin temperature is obvious to try as one of a limited number of ways of gathering a body temperature (oral, rectal, tympanic, skin (axillary or forehead scan)), which will render a predictable solution, a temperature, with a reasonable expectation of success, skin temperature sensors are generally known in the art.  

 Regarding claim 6, an interpretation of Miy discloses the above. An interpretation of Miy may not explicitly disclose wherein the temperature sensor includes a resistive temperature detector, or a negative temperature coefficient thermistor.
However, in the same field of endeavor (medical devices), Paq teaches wherein the temperature sensor includes a resistive temperature detector, or a negative temperature coefficient thermistor ([0051] see also [0014] and [0035]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include a sensor patch with a temperature sensor like that in Paq because it allows for continuously monitoring of a patients vital signs, including temperature, with limited interference to a patients mobility or other activities ([0013]). Furthermore, it would have been obvious to have modified Miy to include a temperature based on skin temperature as recited by Paq, Miy recites gathering a body temperature and skin temperature is obvious to try as one of a limited number of ways of gathering a body temperature (oral, rectal, tympanic, skin (axillary or forehead scan)), which will render a predictable solution, a temperature, with a reasonable expectation of success, skin temperature sensors are generally known in the art.  

Claim Rejections - 35 USC § 103
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris  in further view of Fernando (Shavini Fernando, US 20200390402) hereinafter Fern or, in the alternative under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris in further view of Soli and Fern.
Regarding claim 7, an interpretation of Miy further discloses the above in claim 1. an interpretation of Miy may not explicitly disclose wherein the health status of the wearer additionally is indicative as to whether the wearer is at least one of immune, asymptomatic, or has an unknown state. 
However, in the same field of endeavor (medical devices), Fern teaches wherein the health status of the wearer additionally is indicative as to whether the wearer is at least one of immune, asymptomatic, or has an unknown state ([0097], [0118]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified disclosure of Miy including the gathering of vital signs, such as blood oxygenation, the analysis of the gathered data and displaying of the determinations of the analysis to include the analysis as recited in Fern as the analysis of blood oxygenation is an important biomarker for asymptomatic individuals of Covid and the determination SpO2 levels is indicative of one symptom of covid which can be monitored and the user and others alerted when it is determined a patient is in danger ([0097], [0118]). 

Claim Rejections - 35 USC § 103
Claim 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris as applied to claim 1 above, and further in view of Abdaal (Ali Abdaal, How I take notes on my iPad Pro in medical school - Cambridge University medical student, https://www.youtube.com/watch?v=waR3xBDHMqw, 6/2/2018, viewed on 5/20/21) hereinafter Ab or, in the alternative under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris and further in view of Sol and Ab.
Regarding claim 9, an interpretation of Miy discloses the above and further discloses receiving user input ([0029], [0032]-[0034]). An interpretation of Miy may not explicitly disclose wherein the display device is configured to indicate a social distance preference.
However, in the same field of endeavor (medical devices), Ab teaches wherein the display device is configured to indicate a social distance preference (Ab Video; The device recited in the reference is a tablet with a processor configured to take in text which is displayed as can be seen around 7:27 among other places in the video. Applicants “social distance preference” is merely text and/or numeral which as shown in the video is known to enter text which can include text for such a preference which can then be shown, thus the device discloses the element. To the extent what is displayed is an intended use of the device the prior art device recited is functionally capable of performing the function).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have combined the elements of Miy with those of Ab  as it is the combining prior art elements according to known methods to yield predictable results, ie displaying user input. Examiner notes that this would also be obvious to try as to view things on a computing device they are either determined (an output of some math/combination) or directly input (from sensor or words in a text document etc), thus inputting something for display would be one a finite options for entering information/data for display. Inputting something for display is also a predictable solution as shown it is known and would yield a predictable result information/data for display.  

Regarding claim 13, an interpretation of Miy further discloses wherein the controller is configured to receive input from the wearer ([0029], [0032]-[0034]). an interpretation of Miy may not explicitly disclose the input to be displayed on the display device.
However, in the same field of endeavor (medical devices), Ad teaches the input to be displayed on the display device (Ab Video; The device recited in the reference is a tablet with a processor configured to take in text which is displayed as can be seen around 7:27 and 9:42 among other places in the video; Examiner notes that to the extent who is entering the data is an intended use the device, the recited prior art structure is functionally capable the functions).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have combined the elements of Miy with those of Ab  as it is the combining prior art elements according to known methods to yield predictable results, ie displaying user input. Examiner notes that this would also be obvious to try as to view things on a computing device they are either determined (an output of some math/combination) or directly input (from sensor or words in a text document etc), thus inputting something for display would be one a finite options for entering information/data for display. Inputting something for display is also a predictable solution as shown it is known and would yield a predictable result information/data for display.  

Claim Rejections - 35 USC § 103
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris as applied to claim 1 above, and further in view of Toth (Landy Toth et al., US 20150335288) hereinafter Toth or, in the alternative under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris and further in view of Sol and Toth. 
Regarding claim 10, an interpretation of Miy discloses the above. an interpretation of Miy may not explicitly disclose wherein the receiver is configured to receive the measured health data from the sensor device in a first wireless network, and the device further includes a transmitter to transmit the health information of the wearer to another device in a second wireless network, wherein the first wireless network is different from the second wireless network.
However, in the same field of endeavor (medical devices), Toth teaches wherein the receiver is configured to receive the measured health data from the sensor device in a first wireless network ([0159] including “to relay such information in the form of signals to a host device (e.g. via a wireless connection, via a body area network connection, or the like)” see also [0190], [0241] and [0355]), and the device further includes a transmitter to transmit the health information of the wearer to another device in a second wireless network ([0361]), wherein the first wireless network is different from the second wireless network ([0159] and [0361]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include wireless communications of Toth because the elements of Toth allow for remote monitoring of patients for purposes of treatment and prevention which should substantially improve patient outcomes ([0005]) and the data for monitoring may be gathered in an efficient manner which does not interfere with the subjects daily routine ([0241]). Furthermore, combining the recited elements of Toth with those of Miy is merely combining prior art elements according to known methods to yield predictable results, ie using known wireless approaches to transfer data. 

Claim Rejections - 35 USC § 103
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris and Toth as applied to claim 10 above, and further in view of Karulf (Erik Karulf, Body Area Networks, https://www.cse.wustl.edu/~jain/cse574-08/ftp/ban/index.html#:~:text=A%20Body%20Area%20Network%20(BAN,the%20benefit%20of%20the%20user., 4/23/2008, viewed on 5/20/21) hereinafter Kar or, in the alternative under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris and further in view of Sol, Toth and Kar.
Regarding claim 11, an interpretation of Miy discloses the above. An interpretation of Miy may not explicitly disclose wherein the first wireless network is a body area wireless network, the second wireless network is a wireless personal area network (WPAN), and the transmitter is to transmit the health information of the wearer to another device by broadcasting.
However, in the same field of endeavor (medical devices), Toth teaches wherein the first wireless network is a private wireless network ([0159] including “to relay such information in the form of signals to a host device (e.g. via a wireless connection, via a body area network connection, or the like)” see also [0190], [0241] and [0355]; Examiner notes in applicants Response dated 10/19/21 they state “the first wireless network is for the communication of private measured health data of a wearer” the recited elements fulfill the claimed element), the second wireless network is a wireless personal area network (WPAN), and the transmitter is to transmit the health information of the wearer to another device by broadcasting ([0361] including “The host device may communicate with an external network (e.g. a WiFi network, a cellular network, a LAN, etc.)”; Examiner notes in applicants Response dated 10/19/21 they state “the second wireless network is for the public broadcast of processed heath information of the wearer.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include the elements of Toth because the elements of Toth allow for remote monitoring of patients for purposes of treatment and prevention which should substantially improve patient outcomes ([0005]) and the data for monitoring may be gathered in an efficient manner which does not interfere with the subjects daily routine ([0241]). Furthermore, combining the recited elements of Toth with those of Miy is merely combining prior art elements according to known methods to yield predictable results, ie using known wireless approaches to transfer data. 
While Toth discloses using a private wireless network as a first network and discloses WIFI/LAN/Cellular as a secondary network, Toth may not explicitly disclose a WPAN. However, Kar discloses a finite number of known communication protocols including WPAN, which yields a predictable way of transferring data wirelessly and as it is known provides a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and use WPAN as a communication protocol as Kar discloses a finite number of identified, predictable solutions, each with a reasonable expectation of success.

Claim Rejections - 35 USC § 103
Claim 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris in further view of Toth and Paq or, in the alternative under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris and further in view of Sol, Toth and Paq.
Regarding claim 14, an interpretation of Miy discloses, a device (see cited elements below) comprising: 
a receiver to receive ([0020] including “The medical telemeter 10 acquires vital signs signals from various sensors which are attached to the patient” and [0021]-[0022]), from a separate wearable device on a wearer, health information of the wearer related to measured health data ([0020] including “The medical telemeter 10 acquires vital signs signals from various sensors which are attached to the patient” see also [0022], [0043]-[0045]) including a temperature of the wearer measured by a temperature sensor ([0020], [0022] and [0029] including “The user inputs operation instructions for starting and ending the measurement of various measurement parameters (for example, the body temperature, and the SpO2)”), wherein the temperature is measured within a predetermined time window ([0020], [0022] and [0029] including “The user inputs operation instructions for starting and ending the measurement of various measurement parameters (for example, the body temperature, and the SpO2)”); and 
a controller (110/150 Fig. 1, [0021]-[0022] and [0026])  configured to use the health information to determine a health status of the wearer, the health status indicative as to whether the wearer is at least healthy or sick ([0019], [0022], [0053] including ”The controller 150 determines normality/abnormality with respect to the state of each vital signs parameter.”, [0054] including “The controller 150 generates the second screen containing information of the vital signs parameter which is abnormal, and related vital signs parameter information, and causes the second screen to be displayed on the touch panel 190 (displaying section 160).”; The health status can be interpreted as the health information of the vital sign as discussed in the arguments section, as the status of a vital sign is indicative of users health. Furthermore, the reference also recites determining abnormality and switching to display information of such abnormality which is also a health state indicative of users state); and
a display device configured to convey the health status of the wearer in a manner that is visible to other persons located within a viewable range (160 Fig. 1 and or 190 Fig. 2A, [0021], [0027] and [0032]; “visible to other persons located within a viewable range” is a use of the device, a display is a display; who is viewing it is an intended use of the device which the structural elements are capable of performing);
wherein the controller is coupled to the receiver and the display (Fig. 1, [0021], [0023]-[0024], [0026] and [0030]-[0032]).

An interpretation of Miy may not explicitly disclose an attachment mechanism to secure the device to clothing of the wearer.
However, in the same field of endeavor (mobile processing devices), Kris teaches an attachment mechanism to secure the device to clothing of the wearer (“How clipless works” video, “No pockets, no problem” and “Keeping it close” portions including “We tried it with a pair of jeans, a blazer, dress pants, dress shirt”, Figs). Kris also discloses the mount attaching to a mobile device to the cloths in such a way that the screen faces away from the users person/cloths such that “other persons” can see the display (see the figures of the mobile device mounted on pants, the “Hello my name is Digital Trends” (pasted in above in the discussion of claim 1) and the respective discussion in the article; Examiner notes that a “Hello My Name Is” tag screen is meant to face the general public thus it explicitly shows the mounting with the screen for configured to be viewed by “other persons”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy with a mobile measurement analysis device connected to sensors and a network to include the mobile device attachment mechanism as recited in Kris in order to mount a mobile processing device to clothing so that it can be carried with an individual in a way which is more convenient and visually appealing (see article including “The Kickstarter-funded magnetic mounting system secures your phone without the usual (and unsightly) pouches, hooks and armbands”). Furthermore, it is merely combining prior art elements according to known methods to yield predictable results; Miy recites a mobile device gathering data from sensors, processing the data and displaying/transmitting the data Kris recites a mounting system for mobile devices to attach mobile devices to clothing as well as mounting the device in such a way as to display information to others thus combining the mobile device of Miy with the mounting as recited in Kris yields the predictable result of a mobile device mounted on clothing with the display directed towards others. 

An interpretation of Miy may not explicitly disclose the receiver to receive health information from the separate device on the wearer is via a local wireless connection. 
However, in the same field of endeavor (medical devices), Toth teaches to receive health information from the separate device on the wearer is via a local wireless connection ([0159] including “to relay such information in the form of signals to a host device (e.g. via a wireless connection, via a body area network connection, or the like)” see also [0190], [0241] and [0355]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include the elements of Toth because the elements of Toth allow for remote monitoring of patients for purposes of treatment and prevention which should substantially improve patient outcomes ([0005]) and the data for monitoring may be gathered in an efficient manner which does not interfere with the subjects daily routine ([0241]). Furthermore, combining the recited elements of Toth with those of Miy is merely combining prior art elements according to known methods to yield predictable results, ie using known wireless approaches to transfer data. 

An interpretation of Miy may not explicitly disclose temperature based on a skin temperature measured by a temperature sensor in contact with the wearer’s skin.
However, in the same field of endeavor (medical devices), Paq teaches temperature based on a skin temperature ([0051] including “a temperature sensing element (e.g., a thermocouple or a thermistor or resistive thermal device (RTD)) affixed, either directly or via an interposing layer, to skin of the patient 10 for measuring the patient's body temperature.”).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include a sensor patch with a temperature sensor like that in Paq because it allows for continuously monitoring of a patients vital signs, including temperature, with limited interference to a patients mobility or other activities ([0013]). Furthermore, it would have been obvious to have modified Miy to include a temperature based on skin temperature as recited by Paq, Miy recites gathering a body temperature and skin temperature is obvious to try as one of a limited number of ways of gathering a body temperature (oral, rectal, tympanic, skin (axillary or forehead scan)), which will render a predictable solution, a temperature, with a reasonable expectation of success, skin temperature sensors are generally known in the art.  

In the alternative, while Examiner maintains the health information presented by Miy is also a health status/indicative of a health status, if a health status is determined to be something not taught by Miy. Then in the alternative, Miy may not explicitly disclose determining and displaying health status information. In the same field of endeavor (medical devices), Sol teaches gathering data from a plurality of sensors ([0224], [0226] including “For example, user device 510 can be configured to receive wellness or non-wellness data from sensors 502, 504, 506, and 508. These sensors can include any type of sensor capable of obtaining wellness data, such as a biometric sensor, activity tracker, or the like.”, Fig. 5), determining health information from the data ([0252], Figs. 9-14 see also 18, 21-24,27-31; Displays determined weight, blood sugar, blood pressure etc. and displays this information), determining health status’s from the data/information ([0263]-[0267], Figs. 9-14 see also 18, 21-24,27-31; Displays and portions recite further determinations made by information including “you are underweight” 1040 Fig. 10 and “Hypertension” 1044 Fig. 12) and displaying such data on the screen of a user device including a smartphone ([0228], [0263]-[0267], Figs. 9-14 see also 18, 21-24,27-31).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the data gathering and analysis of Miy to include the analysis to determine and use a health status as recited by Sol in order to track their wellness over time and allow users to store, view and share wellness data ([0003]).


 Regarding claim 16, an interpretation of Miy further discloses wherein the health information of the wearer further includes at least one of a pulse rate of the wearer, an oxygen saturation level of the wearer, an electrocardiogram (ECG) of the wearer, a respiration rate (RR) of the wearer, or a blood pressure of the wearer ([0003], [0008], [0022] including “Here, the vital signs parameters are, for example, an electrocardiogram, the respiratory rate, the respiratory waveform, the blood pressure, the pulse rate, the pulse wave, the arterial oxygen saturation, the concentration of carbon dioxide, and the like.”, [0032]).

 Regarding claim 17, an interpretation of Miy further discloses a storage device (140 Fig. 1, [0021] and [0025]) coupled to the controller and the receiver (Fig. 1, [0021] and [0025]), wherein the storage device is configured to store the received health information ([0021] and [0025]).

 Regarding claim 18, an interpretation of Miy further discloses wherein the controller is configured to alert people within a predetermined range of the status of the wearer ([0027]-[0028] and [0053] see also [0022] and [0032]; To the extent “within a predetermined range . . . ” is a use of the device the structural elements recited by prior are functionally capable of performing this element through audio and/or visual output).

Claim Rejections - 35 USC § 103
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris, Paq, and Toth as applied to claim 14 above, and further in view of Kar or, in the alternative under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris and further in view of Sol, Toth, Paq and Kar.
Regarding claim 15, an interpretation of Miy discloses the above. An interpretation of Miy may not explicitly disclose wherein the device and the wearable device are in a wireless personal area network (WPAN).
However, in the same field of endeavor (medical devices), Toth teaches wherein the device and the wearable device are in a wireless personal area network (WPAN) ([0159] including “to relay such information in the form of signals to a host device (e.g. via a wireless connection, via a body area network connection, or the like)” see also [0190], [0241] and [0355]; Examiner notes that while it may not explicitly recite a WPAN, a BAN is a type of WPAN).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include the elements of Toth because the elements of Toth allow for remote monitoring of patients for purposes of treatment and prevention which should substantially improve patient outcomes ([0005]) and the data for monitoring may be gathered in an efficient manner which does not interfere with the subjects daily routine ([0241]). Furthermore, combining the recited elements of Toth with those of Miy is merely combining prior art elements according to known methods to yield predictable results, ie using known wireless approaches to transfer data. If it is deemed that BAN does not teach WPAN the in the alternative, while Toth discloses using a BAN, Toth may not explicitly disclose a WPAN. 
However, Kar discloses a finite number of known communication protocols including WPAN, which yields a predictable way of transferring data wirelessly and as it is known provides a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and use WPAN as a communication protocol as Kar discloses a finite number of identified, predictable solutions, each with a reasonable expectation of success.

Claim Rejections - 35 USC § 103
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris, Paq, and Toth as applied to claim 14 above, and further in view of Ab or, in the alternative under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris and further in view of Sol, Toth, Paq and Ab.
Regarding claim 19, an interpretation of Miy discloses the above. An interpretation of Miy may not explicitly disclose wherein the controller is configured to indicate a social distancing preference.
However, in the same field of endeavor (medical devices), Ab teaches wherein the controller is configured to indicate a social distancing preference (Ab Video; The device recited in the reference is a tablet with a processor configured to take in text which is displayed as can be seen around 7:27 among other places in the video. Applicants “social distance preference” can be interpreted as merely text and/or numeral which as shown in the video is known to enter text which can include text for such a preference which can then be shown, thus the device discloses the element. To the extent what is displayed is an intended use of the device the prior art device recited is functionally capable of performing the function).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have combined the elements of Miy with those of Ab  as it is the combining prior art elements according to known methods to yield predictable results, ie displaying user input. Examiner notes that this would also be obvious to try as to view things on a computing device they are either determined (an output of some math/combination) or directly input (from sensor or words in a text document etc), thus inputting something for display would be one a finite options for entering information/data for display. Inputting something for display is also a predictable solution as shown it is known and would yield a predictable result information/data for display.  

Claim Rejections - 35 USC § 103
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris, Toth and Paq as applied to claim 14 above, and further in view of Welch (James Welch et al., US 20070069887) hereinafter Wel or, in the alternative under 35 U.S.C. 103 as being unpatentable over Miy in view of Kris and further in view of Sol, Toth, Paq and Wel.
Regarding claim 20, an interpretation of Miy further discloses wherein the controller is further configured to: send the received health information of the wearer to a server ([0022]-[0023] and [0026]).
An interpretation of Miy may not explicitly disclose receive commands from the server.
However, in the same field of endeavor (medical devices), Wel teaches receive commands from the server ([0024] and [0105] including “or based on a specific command of the central server 30.” See also [0009]).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Miy to include the recited element of Wel because it provides a simple to use and low cost diagnostic device ([0015]) including the sending of control algorithms for event detection of the measuring device ([0024] and [0061]). Furthermore, combining the recited elements of Wel with those of Miy is merely combining prior art elements according to known methods to yield predictable results, ie using known wireless approaches to receive command from a server.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150347711 – see Fig. 9, [0226] and [0233] also anticipated claim 1 and much of the other claims. It shows a mobile device (cell phone/tablet etc.) displaying a plurality of data received from one or more sensors and passing the data on to at least a server Examiner notes that Apple (the assignee) devices have a plurality of transmission methods including Bluetooth/various generations of Cellular/NFC etc.; US 20150245773 Fig. 5-6, [0041] and [0060]; Besson (cited in 101) see Fig. 1 and [0047]-[0079] discloses a plurality of body worn sensors measuring data sent to a device for display/analysis etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./               Examiner, Art Unit 3792                                                                                                                                                                                         

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792   
05 July 2022